UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA
NORFOLK DIVISION

Friday, January 31, 2020
MINUTES OF PROCEEDINGS IN Open Court

PRESENT: THE HONORABLE Rebecca Beach Smith, USDJ

      
  
 

 

Deputy Clerk: Susan Cherr Reporter: Jody Stewart, OCR

Set: 2:00 p.m. Started: 2:00 p.m. Ended: 2:45 p.m.
2:190v446 Courtney Swink |
v. American Family RV, Inc., et al

Joshua Erlich present with plaintiff Courtney Swink.

  
  

  

 

David Burton present on behalf of defendants. |

 

Matter came on for hearing on the Motion to Withdraw (ECF no. 11).

 

Comments of court, counsel, and Ms. Swink heard.

 

 

The court made findings on the record and granted the motion.
Additionally, the court stayed all deadlines in the case for 30 days.

Court to issue and Order.

 

 

 

 

 

 

 

 

 

 

 

 
